 In the Matter ofTHENATIONALSUGARREFINING COMPANY OF NEWJERSEY, L. I. CITY REFINERYandLOCAL#1476,SUGARREFINERYWORKERS,INTERNATIONAL LONGSHOREMAN'S ASSN.In the Matter of THE NATIONALSUGAR REFINING COMPANY OF NEWJERSEY, L. I. CITY REFINERYandUNITED SUGAR REFINERY WORKERS(L. I. U. 580, C. I.0.)CasesNos.B-1313andR-1314,respectively.Decided July 1, 1939Sugar Relining Industry-Investigation,ofRepresentatives:controversy con-cerning representation:rival organizations;refusal of Company to bargain witheither organization until determination of question concerning representation byBoard-Unit Appropriate for Collective Bargaining:stipulated:allregularemployees,exclusive of stevedores,chauffeurs,chauffeurs'helpers, persons onthe office pay roll, watchmen,and employees engaged in executive,technical, orsupervisory capacity-ElectionOrderedMr. WillMaslow,for the Board.Blake and Voorhees,of NewYork City,by Mr.Giddings Howd,for theCompany.Mr. John R. Owens,of Brooklyn,N. Y., for the I. L. A.Liebman,Robbins,Pressman and Leider,of New York City, byMr.Harold Cammer,for theUnited.MissMargaret Holmes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 14, 1939, Local 1476, Sugar Refinery Workers, Inter-national Longshoreman's Association, herein called the I. L. A., filedwith the Regional Director for the Second Region (New York City)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of The National Sugar Re-fining Company of New Jersey, herein called the Company,' at itsLong Island City plant, and requesting an investigation and certifi-cation of representatives pursuant to Section 9 (c) of the National1 At the hearing the captions of both petitions, which incorrectly designated the Com-pany, were amended to designate the Company by its proper corporate name.13 N. L. R. B., No. 56.492 THE NATIONAL SUGAR REFINING COMPANY493Labor ^ Relations Act, 49 Stat. 449, herein called the Act.On March8, 1939, the National Labor, Relations Board, herein called the Board,acting pursuant to Section 9 (c) of theAct and ArticleIII, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On March 9,1939, the Regional Director issued a noticeof hearing, copies of which were duly served upon the Company,the I. L. A., and United Sugar Refinery Workers, Local IndustrialUnion No. 580, affiliated with the Congress of Industrial Organiza-tions, herein called the United, a labor organization claiming to repre-sent employees directly affected by the investigation.On March 10, 1939, the United filed a petition with the said RegionalDirector,alleging that a question affecting commerce had arisen con-cerning the representation of employees of the Company at its LongIsland City plant, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act.On March 11,1939, the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended,ordered an investigation andhearingwith respect to the petition filed by the United andauthorized the Regional Director to conduct it, and, acting pursuanttoArticle III, Section 10 (c) (2), of said Rules and Regulations,further ordered that the cases involving the two petitions be consoli-dated for the purposes of hearing and for all other purposes.OnMarch 13, 1939, the Regional Director issued a notice of hearing withrespect to the petition filed by the United, and on March 14, 1939,the Regional Director issued a further notice designating the timeand place of hearing in the consolidated proceedings, copies of whichwere duly served upon the Company, the I. L. A., and the United.Pursuant to notice, a hearing was held on March 20 and 21, 1939,at New York City, before Edward G. Smith, the Trial Examiner dulydesignated by the Board.The Board, the Company, the I. L. A.,and the United were represented and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.At the opening of the hearing the I. L. A. moved for anadjournment on the ground that certain alleged unfair labor practiceson the part of the Company should be disposed of before the questionconcerning representation was considered.During the course of thehearing, the I. L. A. filed charges with the Regional Director for theSecond Region, being Case No. II-C-2274, alleging that the Com-pany had engaged in unfair labor practices within the meaning ofSection 8 (1) and (3) of the Act, thereby coercing its employees intoaffiliating with and paying dues to the United.A copy of the charges 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas thereupon introduced in evidence, after which the I. L. A. re-newed its motion to postpone the hearing until such charges hadmotion.At the conclusion of the hearing, the parties thereto stipu-lated that if the Board should issue a complaint in Case No. II-C-2274,decision in the representation proceedings should be deferred untilsuch complaint was disposed of on its merits; if however, no com-plaint should be authorized in Case No. II-C-2274, the Board's de-cision on the petitions should immediately be issued on the basis ofthe evidence adduced at the hearing.On April 8, 1939, the RegionalDirector refused to issue a complaint on the aforesaid charges andher refusal was subsequently affirmed by the Board on appeal. TheBoard has reviewed the Trial Examiner's ruling denying. the motionof the I. L. A. to postpone the hearing, and has reviewed his rulings,on other motions and on objections to the admission of evidence.TheBoard finds that no prejudicial errors were committed and the rulingsare hereby affirmed.Upon the basis of the entire record in the case, the Board makes,the-following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe National Sugar Refining Company of New Jersey, a NewJersey corporation, is engaged in the business of refining sugar. Itowns and operates two plants, one located in Long Island City, NewYork, and the other in Edgewater, New Jersey.We are concernedin this case with the Long Island City plant.Raw sugar, the principal raw material used by the Company, isimported from Puerto Rico, Cuba, the Philippine Islands, and Hawaii.At its Long Island City plant the Companyrefinesover 500,000,000pounds of raw sugar annually, 60 per cent of which is sold and shippedoutside the State of New York. The Company stipulated at thehearing that it is engaged in interstate commerce within the meaningof Section2 (6) and(7) of the Act.At its Long Island City plant, the Company employs about 1,000persons.II.THE ORGANIZATIONS INVOLVEDLocal No. 1476, Sugar Refinery Workers, International Longshore-man's Association, is a labor organization affiliated with the AmericanFederation of Labor, admitting to its membership employees of theCompany at the Long Island City plant.United Sugar Refinery Workers, Local Industrial Union No. 580,is a labor organization affiliated with the Congress of Industrial THE NATIONAL SUGAR REFINING COMPANY495Organizations, admitting to its membership employees of the Com-pany at the Long Island City plant.III. THE QUESTION CONCERNINGREPRESENTATIONOn September 7, 1937, the Board conducted a consent election in anagreed unit of employees of the Company at its Long Island Cityplant, to determine whether such employees desired the I. L. A. orthe United to represent them for the purposes of collective bargaining.The United won the election by a slight majority.Thereafter, theI. L. A. attempted, in a petition for investigation filed with the Boardon September 20, 1937, to have the aforesaid election set aside on thegrounds that the United had resorted to fraud and bribery in thecourse of said election.The Board found no ground for setting asidethe election and therefore dismissed the petition of the I. L. A. in adecision issued November 30, 1937.2Thereafter, on December 17, 1937, the United and the Companyentered into a contract covering wages, hours, and working condi-tions at the Long Island City plant, which was by its termsto expireon October 6, 1938. On July 28, 1938, the United and theCompany entered into a new contract, which superseded the 1937contract and was to be effective until June 30, 1939.On August 5,1938, the I. L. A. filed a petition with the Board, seeking investiga-tion and certification of representatives.Pursuant to notice, a hear-ing was held on such petition at New York City on November 14and 17, 1938, at which hearing the I. L. A., the United, and the Com-pany were represented and in which they participated.Upon thebasisof all the evidence adduced at the November hearing, the Boarddismissed the petition filed by the I. L. A., without prejudice, how-ever, to renewal at a reasonable time before the contract between theUnited and the Company expired.3On February 14, 1939, about 2 weeks before the United and theCompany were to commence negotiations for a renewal contract,4 the1.L. A., filed the present petition with the Board.On March 1, theUnited requested the Company to confer with it concerninga renewalcontract, but the Company refused on the grounds that the I. L. A.had filed a petition for investigation and certification with the Board.Thereafter, on February 28, the I. L. A., the United, and the Companyagreed that the Regional Director should conduct an election by secret2Matter of The National Sugar Refining Company of New JerseyandInternationalLongshoremen's Association,Local 1476, Sugar Refinery Workers, 4 N.L. R.B. 276.sMatter of The NationalSugarRefining Company of New Jersey,L. I. City RefineryandLocal 1476, Sugar Refinery Workers, International Longshoremen's Ass'n.,10 N. L.R. B. 1410.4 Although the contract did not expire until June 30, 1939, it contained a provisionfor automatic renewal unless written notice of a desire to terminate or alter theagreement were given by either of the parties at least 4months prior to June 30, 1939. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDballot among the employees of the Company to determine which unionthey desired to represent them for the purposes of collective bargain-ing.The election, which was scheduled for March 7, was not heldbecause the I. L. A. withdrew its consent thereto on March 6.OnMarch 10, the United filed its petition with the Board, and pursuantto the Board's order directing consolidation, the present hearing washad on the two petitions.At the hearing the Company took the posi-tion that it would not enter into a renewal contract with either unionuntil the question concerning representation had been determined bythe Board.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occuring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and affecting commerce andthe free flow of commerce.V. THEAPPROPRIATE UNITAt the hearing, the parties stipulated that the appropriate unitshould consist of all regular employees e of the Company at its LongIsland City plant, exclusive of stevedores, chauffeurs, chauffeurs'helpers, persons on the office pay roll, watchmen, and employees en-gaged in executive, technical, or supervisory capacity .6We shall,adopt the unit agreed upon by the parties.We find that all regular employees of the Company at its LongIsland City plant, exclusive of stevedores, chauffeurs, chauffers' help-ers, personson the office pay roll, watchmen, and employees engagedin executive, technical, or supervisory capacity, constitute a unit ap-propriate for the purposes of collective bargaining and that' such unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuatethe policies of the Act.51t wasfurther stipulated between the pat ties that the term "regular employees"should include only those employees who had been on the Company's pay roll 3 monthsor longer.There was introduced in evidence a list of approximately 48 general utilityemployees whom the parties agreed should be excluded from the appropriate unit becausethey had not attained the status of regular employees at the date of the hearing.The unit agreed upon in the present case differs from the one previously found bythe Board to be appropriate in that in the instant case temporary employees andstevedores are expressly excluded. THE NATIONAL SUGAR REFINING COMPANYVI. THE DETERMINATION OF REPRESENTATIVES497In their petitions filed with the Board both the I. L. A. and theUnited alleged that they represented a majority of employees in theunit we have found to be appropriate.At the hearing all the partiesstipulated that the pay roll for the period ending February 25, 1939,showing the names of 976 persons within the appropriate unit, shouldbe used to determine the validity of the conflicting membership claims.The I. L. A. relied on the approximately 700 membership cards thatit had introduced in evidence at the November hearing to support theallegations of its petition.7These cards were signed by employeesof the Company during the months of July, August, and September,1938.A comparison of such cards with the pay roll of February25 reveals that less than 400 of the persons who signed I. L. A. cardsare within the appropriate unit.The United introduced evidence of its dues collections from August1938 to February 1939 to sustain the allegations of its petition.Whilethis evidence indicates that the United represented over 500 employeesin the appropriate unit during each month from August to February,neither the names of such employees nor their membership cards wereintroduced in evidence.The United then submitted in evidence a listcontaining the names of 516 employees from whose pay checks itclaimed that United dues had been deducted by the Company duringthe month of February 1939 pursuant to voluntary check-off author-izations signed by United members.A check of this list against theFebruary 25 pay roll reveals that substantially all of the personswhose names appear thereon are within the appropriate unit.Thesecheck-off authorizations, however, were not presented for examina-tion by the Board.Furthermore, a comparison of the names of the516 employees who allegedly authorized the check-off of United duesin February 1939 with the approximately 400 I. L. A. membershipcards which check against the February 25 pay roll reveals a con-siderable number of duplications.Under all the circumstances, we find that the question concerningrepresentation which has arisen can best be resolved by the holdingof an election by secret ballot.Those employees of the Company inthe appropriate unit who were employed during the pay-roll periodending February 25,1939, including employees who did not work dur-ing such pay-roll period because they were ill or on vacation, shalleb eligible to vote, except those who have since quit or been dischargedfor cause.'By stipulation,the record inMatter of The NationalSugar Refining Company ofNew Jersey, L. I. City RefineryandLocal1476,Sugar Refinery Workers,InternationalLongshoremen'sAss'n, 10 N. L.R B. 1410, wasexpresslymade a part of the record in thepresent case. 498DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the, above findings of fact and the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The National Sugar Refining Company ofNew Jersey, at its Long Island City plant, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.2.All regular employees of the Company at its Long Island Cityplant, exclusive of stevedores, chauffeurs, chauffeurs' helpers, personson the office pay roll, watchmen, and employees in executive, technical,or supervisory capacity, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining, an election by secret ballot shall be conducted within aperiod of fifteen (15) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all regular employees of The NationalSugar Refining Company of New Jersey at its Long Island Cityplant, who were employed during the pay-roll period ending February25, 1939, including employees who did not work during such pay-rollperiod because they were ill or on vacation, exclusive of stevedores,chauffeurs, chauffeurs' helpers, persons on the office pay roll, watch-men, and employees engaged in executive, technical, or supervisorycapacity and exclusive of those who have since quit or who have beendischarged for cause, to determine whether such employees desire to be-represented for the purposes of collective bargaining by Local No.1476, Sugar Refinery Workers, International Longshoreman's Asso- THE NATIONAL SUGAR REFINING COMPANY499'ciation,affiliated with the American Federation of Labor, or by UnitedSugar Workers, Local Industrial Union No. 580, affiliated with theCongress of Industrial Organizations, or by neither.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONJuly 19, 1939On July 1, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding, the election to be held within fifteen (15) daysfrom the date of the Direction, under the direction and supervision ofthe Regional Director for the Second Region (New York City).TheBoard, having been advised by the Regional Director for the SecondRegion that a longer period within which to hold the election is neces-sary, hereby amends the Direction of Election issued on July 1, 1039,by striking therefrom the words "within fifteen (15) days from thedate of this Direction" and substituting therefor the words "withinforty-five (45) days from the date of this Direction."MR. WILLIAM M. LEISERsoN took no part in the consideration of theabove Amendment to Direction of Election.13 N. L.B. B., No. 56a.